Citation Nr: 1608549	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran was a member of the United States Army Reserves for many years and served on active duty from August 1993 to February 1994, and from October 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary before the Board decides the Veteran's claims.

The Veteran contends that his service-connected PTSD and migraine headaches are more severe than the presently assigned ratings represent.  The Veteran was afforded a VA examination of his PTSD most recently in July 2012, and of his migraine headaches most recently in March 2013.  Several years have passed since both.  Moreover, at the time of the Veteran's November 2013 RO hearing, he reported progressive worsening of both disabilities.  Outpatient treatment records were also added to the record since these most recent exams, which show, at the very least, fluctuations in severity of the disabilities.  For instance, while some records show the Veteran managing his psychiatric disorder well, others indicate a greater severity, such as the July 2014 notation of suicidal thoughts.  
 
In light of these circumstances, new VA examinations are required to determine the current disability level for the Veteran's PTSD and migraine headaches.  

On remand, development to obtain any outstanding, pertinent VA records should be completed.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  If any requested records related are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran VA PTSD and migraine headache examinations by examiners with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD and migraine headaches.  All pertinent evidence should be made available to and reviewed by the examiners, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiners.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




